DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 08/05/2022. 
Claims 1, 2, 7, 9, 11, 12, 14, 16, 18 and 19 have been amended.
Claims 4, 10 and 17 have been previously cancelled.
Claims 1-3,5-9,11-16 and 18-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 (see applicant’s remarks; pages 9-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Similar arguments were made in view of claims 12 and 19 (see applicant’s remarks; page 10), and as such, the arguments are also moot for the same reason stated above.

Claim Interpretation
Regarding claims 1-3, 8, 12, 13, 15, 16, and 19-23, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar et al. (U.S. 2012/0252418 A1) in view of Koplovitz (U.S. 2013/0036023 A1) and further in view of Winters et al. (U.S. 2014/0040030 A1).
Regarding claim 1, Kandekar discloses a system comprising: 
a non-transitory memory (see Kandekar; paragraph 0072; Kandekar discloses a memory); and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (see Kandekar; paragraph 0072; Kandekar discloses a microprocessor in communication with the memory) comprising:
receiving, from a first device (user device 12) of a first entity (user), a request to interact with a second device (venue-operated device 14) of a second entity (venue) different from the first entity (user) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact);
identifying the first device (user device 12) based on the identifier received from the second device (venue-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device 12 and therefore identifies the user device 12.  Further, the venue-operated device sends the device ID to the ACIS 16).
While Kandekar discloses the venue-operated device sends a device ID, which is generated for every check-in, notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0024, 0047, 0049, 0067 and 0069), as discussed above, Kandekar does not explicitly disclose generating an identifier in response to the received request, the identifier identifying a type of an interaction between the first device and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the first entity and the second entity; assigning the identifier to the first device; and sending, after the identifier has been assigned to the first device, interaction information to the second device, the interaction information including at least the identifier.
In analogous art, Koplovitz discloses generating an identifier in response to the received request, the identifier identifying a type of an interaction between the first device and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the first entity and the second entity (see Koplovitz; paragraphs 0017, 0018, 0101 and 0110; Koplovitz discloses configuring an interaction such as a transaction between a person, i.e. “first entity”, using a mobile device and an enterprise, i.e. “second entity”, that involves a facilitator.  The interaction/transaction comprises at least one of a retail transaction, request of approval of a transaction, a notice of a transaction that was initiated, i.e. “received request”, but not completed, etc.  The consumer generates the request for the transaction. The facilitator creates a token or unique identifier of the transaction when a session is opened or created for a consumer to be used in the facilitation of the subsequent activities for or with the consumer.  Therefore, the token/unique identifier identifies the type of the interaction in order to facilitate subsequent activities associated with the transaction);
assigning the identifier to the first device (see Koplovitz; paragraphs 0017 and 0110; Koplovitz discloses a mobile device used for the transaction.  The token/unique identifier is used to facilitate subsequent activities for/with the consumer.  Therefore, the token/unique identifier is assigned to the device of the user in order to facilitate subsequent activities);
sending, after the identifier has been assigned to the first device, interaction information to the second device, the interaction information including at least the identifier (see Koplovitz; paragraphs 0057, 0110 and Figure 3C; Koplovitz discloses the facilitator transmits data, i.e. “interaction data”, corresponding to the request of consumer to the enterprise.  Data would include the unique identifier, which is created when the session is opened between the consumer and enterprise, in order for the response from the enterprise to be for the specific consumer).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of facilitating interaction between an enterprise and a user as taught by Koplovitz into the system of Kandekar in order to provide the benefit of enhancing the experience of a consumer and the efficacy of mobile communications with an enterprise (see Koplovitz; paragraph 0058).
While the combination of Kandekar and Koplovitz discloses a notification to be transmitted corresponding to a check-in and transaction, as well as, an identifier for the transaction, as discussed above, the combination of Kandekar and Koplovitz does not explicitly disclose causing notification information to be displayed on the second device via a user interface, the user interface comprising at least a first input field and a second input field, the first input field enabling an entry of a user-specified time that specifies when a notification should be sent to the first device, the second input field enabling an entry of a user-specified message that contains a content of the notification; receiving, from the second device, the identifier, and notification information, the notification information comprising the user-specified time and the user-specified message; and sending, on behalf of the second device and at the user-specified time, the user-specified message as the content of the notification to be displayed by a preinstalled application on the first device, the preinstalled application being an application associated with a third entity different from the second entity.
In analogous art, Winters discloses causing notification information to be displayed on the second device via a user interface, the user interface comprising at least a first input field and a second input field, the first input field enabling an entry of a user-specified time that specifies when a notification should be sent to the first device, the second input field enabling an entry of a user-specified message that contains a content of the notification (see Winters; paragraphs 0033, 0034, 0047 and 0048; Winters discloses a template of deals may be generated by the social networking system that may be customizable by a merchant page administrator through a user interface of an application operating on a user device, i.e. “second device”. The page administrator selects customizable actions, such as, selecting delivery methods including timing delays for messages/notification, i.e. “user-specified time that specifies when a notification should be sent” and may enter text that indicates the terms of the deal, i.e. “entry of a user-specified message that contains a content of the notification”. Since a template for the deals is presented to the administrator through a user interface then a “first input field” and a “second input field” are used for the administrator to select the timing delivery, as well as, enter the text that indicates the terms of the deal);
receiving, from the second device, the identifier, and notification information, the notification information comprising the user-specified time and the user-specified message (see Winters; paragraphs 0047-0049 and 0051; Winter discloses receiving from the merchant/page administrator user input including selection of the action, e.g. time delivery method, and text including the terms of the deal. Further, the terms of the deal may include spending a minimum of $20, i.e. the amount spent, therefore, an interaction “identifier”.  The examiner notes that the applicant’s specification states the identifier as an interaction identifier; see applicant’s specification as filed; paragraph 0039); and
sending, on behalf of the second device and at the user-specified time, the user-specified message as the content of the notification to be displayed by a preinstalled application on the first device, the preinstalled application being an application associated with a third entity different from the second entity (merchant) (see Winters; paragraphs 0024, 0047-0049 and 0053; Winters discloses user device, i.e. “first device”, interacts with a social networking system, using a browser application or a native application programming interface that runs on the operating system, to receive the deal. After receiving the selection of the action, e.g. time delivery method, and text including the terms of the deal, from the merchant, i.e. “second device”, the action is performed directed at the user, i.e. provided by the social networking system. The examiner notes the browser application or the native API, i.e. “third entity”, are different from the merchant, i.e. “second entity”).
One of ordinary skill in the art would have been motivated to combine Kandekar, Koplovitz and Winters because they all disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of using social networking to facilitate interaction between a merchant and a user as taught by Winters into the combined system of Kandekar and Koplovitz in order to provide businesses the ability to leverage social networking systems (see Winters; paragraph 0004) to entice users communicating on a social networking service (Kandekar; paragraph 0016; and Koplovitz; paragraph 0041).
Regarding claim 2, Kandekar, Koplovitz and Winters discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses the second entity includes a merchant (see Kandekar; paragraphs 0025 and 0031; Kandekar discloses a venue, such as stores or movie theaters);
the preinstalled application comprises a non-browser application (see Winters: paragraph 0024; Winters discloses using a browser application or a native application programming interface, i.e. “non-browser application”, that runs on the operating system, to receive the deal) and
the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) beacon located at the location of the merchant (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
One of ordinary skill in the art would have been motivated to combine Kandekar, Koplovitz and Winters because they all disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of an native API as taught by Winters into the combined system of Kandekar and Koplovitz in order to provide another option other than a browser to interact with the social networking system.
Regarding claim 3, Kandekar, Koplovitz and Winters discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses wherein the receiving of the request to interact with the second device (venue-operated device) comprises receiving location information of the first device (user device), the location information being determined by: a Global Positioning System (GPS) sensor (see Kandekar; paragraph 0066; Kandekar discloses the user device enabled with GPS component for the check-in process), an Internet Protocol (IP) address lookup, or position triangulation based on telecommunications towers or wireless access points (see Kandekar; paragraphs 0018 and 0043; Kandekar discloses interaction between the user device and venue operated device occurs when the user device is in proximity to the venue-operated device.  Proximity may include within a local wireless coverage area) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative). 
Regarding claim 5, Kandekar, Koplovitz and Winters discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses wherein the identifier is further mapped to the first entity (see Koplovitz; paragraph 0110; Koplovitz discloses create a token or unique identifier of the transaction when a session is opened or created for a consumer, the token may then be used in the facilitation of the subsequent activities for or with, i.e. “mapped to”, the consumer until completion or termination of the transaction).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 6, Kandekar, Koplovitz and Winters discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses authenticating the first device before the generating the identifier, wherein the generating the identifier is performed in response to a successful authentication of the first device (see Kandekar; paragraphs 0019, 0024, 0025, 0046 and 0089; Kandekar discloses automatic check-in rules are used to determine when to perform automatic check-ins for a user.  The check-in service, i.e. ACIS 16, may generate and assign an identifier for every check-in or automated check-in request.  The check-in rules are based on criteria such as geographic location, or the like.  Therefore, the user’s location is verified/authenticated before being checked in, and the identifier is generated and assigned when the user is checked in.  In particular, token may be used as the device ID and in response to detecting a proximate venue-operated device 14, the user device 12 may request the ACIS 16 to generate the token; Further, Koplovitz discloses facilitate information interchange management of users/consumers and for authentication routines and protocols as required by other participants in the transaction; see Koplovitz; paragraph 0074).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1. 
Regarding claim 7, Kandekar, Koplovitz and Winters discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses after the identifying the first device and before the sending the user-specified message, checking the user-specified message against one or more predefined rules, wherein the user-specified message is sent only in response to the checking indicating that the user-specified message is acceptable based on the one or more predefined rules (see Winters; paragraph 0047; Winters discloses conditional statements may be inputted into and recognized by the social networking system. In evaluating the conditional statements, the social networking system may rely on the page management module in verifying that the terms of the deal have been met by the user).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 8, Kandekar, Koplovitz and Winters discloses all the limitations of claim 7, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses wherein the one or more predefined rules are defined by the first entity or by an operator of the system and specify content restrictions or temporal restrictions (period of time) on the notification (see Koplovitz; paragraphs 0062, 0066 and 0085; Koplovitz determining if the consumer/customer has elected to opt-in to having episodic/scheduled, i.e. “temporal restrictions”, as well as, receive reminders/notifications relating to products or services, i.e. “content restriction”) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “first entity”, “temporal restrictions” and “content restriction” alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 7.
Regarding claim 9, Kandekar, Koplovitz and Winters discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses wherein the user interface further comprises a third input field that enables a user-specified notification type of the notification to be received (see Winters; paragraphs 0017 and 0046; Winters discloses the administrator being provided with several customizable action types such as a welcome message, providing a deal that includes free or discounted item, providing a coupon to be used on a future visit, join loyalty program, etc.).
One of ordinary skill in the art would have been motivated to combine Kandekar, Koplovitz and Winters because they all disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of customizable actions as taught by Winters into the combined system of Kandekar and Koplovitz in order to provide the ability for the user to send different types of notifications corresponding to the interaction.
	Regarding claim 11, Kandekar, Koplovitz and Winters discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses wherein the operations further comprise: in response to an expiration of the request, preventing the interaction information from being viewed on the second device and denying further requests from the second device to send notifications including the notification to the first device (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses the proximity, which is used to determine if a check-in request is triggered, is based on the duration of a connection between the user device and venue-operated device.  Therefore, “expiration of the request” would include how long the connection between the devices last.  As such, when the connection has ended, i.e. no further check-in, then information on the check-in would not be accessed and no further requests.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm, as such, after 1pm access to the check-in information and further requests would stop).
Regarding claim 12, Kandekar discloses a method, comprising:
receiving, from a first device (user device 12) of a user, a request to interact with a second device (venue-operated device 14) of a merchant (venue) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact), the request containing location information of the first device determined by: a Global Positioning System (GPS) sensor (see Kandekar; paragraph 0066; Kandekar discloses the user device enabled with GPS component for the check-in process), an Internet Protocol (IP) address lookup, or position triangulation based on telecommunications towers or wireless access points (see Kandekar; paragraphs 0018 and 0043; Kandekar discloses interaction between the user device and venue operated device occurs when the user device is in proximity to the venue-operated device. Proximity may include within a local wireless coverage area) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative);
identifying the first device (user device 12) based on the identifier received from the second device (venue-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device and therefore identifies the user device.  Further, the venue-operated device sends the device ID to the ACIS 16);
wherein one or more of the receiving the request, the generating the identifier, the sending the interaction information, the receiving the identifier, the identifying the first device, the determining, or the sending the notification is performed at least in part by one or more electronic processors (see Kandekar; paragraphs 0070-0072; Kandekar discloses the user device, venue-operated device and server all include a microprocessor).
While Kandekar discloses the venue-operated device sends a device ID, which is generated for every check-in, notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0024, 0047, 0049, 0067 and 0069), as discussed above, Kandekar does not explicitly disclose generating an identifier in response to the request, the identifier identifying a type of an interaction between the first device and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the user and the merchant; sending interaction information to the second device, the interaction information including at least the identifier; and determining whether a content of the notification is acceptable based on one or more predefined rules that specify a content restriction on the notification.
In analogous art, Koplovitz discloses generating an identifier in response to the request, the identifier identifying a type of an interaction between the first device and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the user and the merchant (see Koplovitz; paragraphs 0017, 0018, 0101 and 0110; Koplovitz discloses configuring an interaction such as a transaction between a person  using a mobile device and an enterprise, i.e. “merchant”, that involves a facilitator.  The interaction/transaction comprises at least one of a retail transaction, request of approval of a transaction, a notice of a transaction that was initiated, i.e. “received request”, but not completed, etc.  The consumer generates the request for the transaction.  The facilitator creates a token or unique identifier of the transaction when a session is opened or created for a consumer to be used in the facilitation of the subsequent activities for or with the consumer.  Therefore, the token/unique identifier identifies the type of the interaction in order to facilitate subsequent activities associated with the transaction); 
sending interaction information to the second device, the interaction information including at least the identifier (see Koplovitz; paragraphs 0057, 0110 and Figure 3C; Koplovitz discloses the facilitator transmits data, i.e. “interaction information”, corresponding to the request of consumer to the enterprise.  Data would include the unique identifier, which is created when the session is opened between the consumer and enterprise, in order for the response from the enterprise to be for the specific consumer); and
determining whether the content of the notification is acceptable based on one or more predefined rules that specify a content restriction on the notification (Koplovitz; paragraphs 0062, 0066 and 0085; Koplovitz determining if the consumer/customer has elected to opt-in to receive reminders/notifications relating to products or services, i.e. “content restriction”).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of facilitating interaction between an enterprise and a user as taught by Koplovitz into the system of Kandekar in order to provide the benefit of enhancing the experience of a consumer and the efficacy of mobile communications with an enterprise (see Koplovitz; paragraph 0058). 
While the combination of Kandekar and Koplovitz discloses a notification to be transmitted corresponding to a check-in and transaction, as well as, an identifier for the transaction, as discussed above, the combination of Kandekar and Koplovitz does not explicitly disclose causing a graphical user interface of the second device to display at least a first field and a second field, the first field enabling an entry of a user-specified time, the second field enabling an entry of a user-specified message; receiving, from the second device, the identifier, and a content of a notification with the first device as an intended recipient, the content of the notification comprising the user-specified time received from the first input field and the user-specified message received from the second input field; and sending, at the user-specified time on behalf of the second device and in response to a determination that the content of the notification is acceptable, the user-specified message as part of the notification to a preinstalled application on the first device.
In analogous art, Winters discloses causing a graphical user interface of the second device to display at least a first field and a second field, the first field enabling an entry of a user-specified time, the second field enabling an entry of a user-specified message (see Winters; paragraphs 0033, 0034, 0047 and 0048; Winters discloses a template of deals may be generated by the social networking system that may be customizable by a merchant page administrator through a user interface of an application operating on a user device. The page administrator selects customizable actions, such as, selecting delivery methods including timing delays for messages/notification, i.e. “entry of a user-specified time” and may enter text that indicates the terms of the deal, i.e. “entry of a user-specified message”. Since a template for the deals is presented to the administrator through a user interface then a “first field” and a “second field” are used for the administrator to select the timing delivery, as well as, enter the text that indicates the terms of the deal);
receiving, from the second device, the identifier, and a content of a notification with the first device as an intended recipient, the content of the notification comprising the user-specified time received from the first input field and the user-specified message received from the second input field (see Winters; paragraphs 0047-0049 and 0051; Winter discloses receiving from the merchant/page administrator user input including selection of the action, e.g. time delivery method, and text including the terms of the deal. Further, the terms of the deal may include spending a minimum of $20, i.e. the amount spent, therefore, an interaction “identifier”.  The examiner notes that the applicant’s specification states the identifier as an interaction identifier; see applicant’s specification as filed; paragraph 0039); and
sending, at the user-specified time on behalf of the second device and in response to a determination that the content of the notification is acceptable, the user-specified message as part of the notification to a preinstalled application on the first device (see Winters; paragraphs 0024, 0047-0049 and 0053; Winters discloses user device, i.e. “first device”, interacts with a social networking system, using a browser application or a native application programming interface that runs on the operating system, to receive the deal. After receiving the selection of the action, e.g. time delivery method, and text including the terms of the deal, from the merchant, i.e. “second device”, the action is performed directed at the user, i.e. provided by the social networking system). 
One of ordinary skill in the art would have been motivated to combine Kandekar, Koplovitz and Winters because they all disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of using social networking to facilitate interaction between a merchant and a user as taught by Winters into the combined system of Kandekar and Koplovitz in order to provide businesses the ability to leverage social networking systems (see Winters; paragraph 0004) to entice users communicating on a social networking service (Kandekar; paragraph 0016; and Koplovitz; paragraph 0041).
Regarding claim 13, Kandekar, Koplovitz and Winters discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses wherein the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) beacon at a location of the merchant  (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
Regarding claim 14, Kandekar, Koplovitz and Winters discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses wherein the interaction information further includes personal information of the user of the first device, and wherein the method further comprises: causing the personal information of the user of the first device to be displayed by the graphical user interface of the second device (see Kandekar; paragraphs 0020, 0043 and 0047; Kandekar discloses the venue-operated device may be a personal computer or a portable device carried by an employee, and as such, would have a graphical interface to display information.  Further, the venue-operated device obtains/receives the device ID when the user device is in proximity to the venue operated device and the device ID is sent and received with contextual information about the user, such as, residential address of the user).
Regarding claim 15, Kandekar, Koplovitz and Winters discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses wherein the one or more predefined rules are defined by a user of the first device or by an entity performing the method, and wherein the one or more predefined rules further specify temporal restrictions on the notification (see Koplovitz; paragraphs 0066 and 0087; Koplovitz discloses the consumer electing to opt-in to having episodic/scheduled, i.e. “temporal restrictions”, reminders.  Further, the facilitator sending a response, e.g. notification, if the consumer does not act within the time period specified by the enterprise) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both “user of the first device” and “by an entity” alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 12.
Regarding claim 16, Kandekar, Koplovitz and Winters discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses receiving the request, the generating the identifier, the sending the interaction information, the receiving the identifier, the identifying the first device, the determining, or the sending the user-specified message is performed by a payment provider (see Koplovitz; paragraph 0101; Koplovitz discloses the facilitator may operate with a third-party service provider enterprise using a third party, e.g. bank, for processing the request.  As such, the bank “receiving the request”).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of using a third party as taught by Koplovitz into the system of Kandekar in order to provide load balancing by the use of the third-party as a co-facilitator (see Koplovitz; paragraph 0057).
Regarding claim 18, Kandekar, Koplovitz and Winters discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses determining the request has expired (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses the proximity, which is used to determine if a check-in request is triggered, is based on the duration of a connection between the user device and venue-operated device.  Therefore, “request has expired” would include how long the connection between the devices last.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm); and
preventing the interaction information from being viewed on the second device and denying further requests from the second device to send notifications including the notification to the first device (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses determination of a connection duration, and as such, when the connection has ended, i.e. no further check-in, then information on the check-in would not be accessed and no further requests.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm, as such, after 1pm access to the check-in information and further requests would stop).
Regarding claim 19, Kandekar discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, from a first device (user device 12) of a user, a request to interact with a second device (venue-operated device 14) of a merchant (venue) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact), the request containing location information of the first device determined by: a Global Positioning System (GPS) sensor (see Kandekar; paragraph 0066; Kandekar discloses the user device enabled with GPS component for the check-in process), an Internet Protocol (IP) address lookup, or position triangulation based on telecommunications towers or wireless access points (see Kandekar; paragraphs 0018 and 0043; Kandekar discloses interaction between the user device and venue operated device occurs when the user device is in proximity to the venue-operated device. Proximity may include within a local wireless coverage area) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative);
generating an identifier in response to the request, the identifier identifying the first device (user device 12), the user of the first device (see Kandekar; paragraphs 0024, 0046 and 0047; Kandekar discloses a new device ID may be generated and assigned, by the ACIS 16, for every check-in or automated check-in request.  The device ID also may be included with contextual information about the user.  Therefore, the device ID identifies the user device, the user of the device via contextual information.  Further, a token may be used as the device ID and in response to detecting a proximate venue-operated device 14, the user device 12 may request the ACIS 16 to generate the token); 
identifying the first device (user device 12) based on the identifier received from the second device (vendor-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device and therefore identifies the user device.  Further, the venue-operated device sends the device ID to the ACIS 16); 
determining that the user has terminated the request to interact (check-in) with the second device (venue-operated device 14) (see Kandekar; paragraphs 0041 and 0068; Kandekar discloses the user may deny the check-in.  Further, Kandekar discloses the user provides a check-out notification);
notifying the second device (venue-operated device 14) that the user has terminated the request (see Kandekar; paragraph 0050; Kandekar discloses the ACIS may notify both the user of the user device and the venue-operated device that the check-in is not to be performed based on permission denied by user); and 
preventing the second device (venue-operated device 14) from accessing the interaction information and denying further requests from the second device (venue-operated device 14) to send further notifications to the first device (user device) (see Kandekar; paragraphs 0050, 0065 and 0068; Kandekar discloses that the check-in process is not performed based on permission being denied by the user.  Therefore, the venue-operated device would not be able to interact with the user device, and as such, prevent accessing any check-in information and denying requests.  Further, a check-out notification may be received, therefore, the interaction between the user device and the venue-operated device would cease, and as such, accessed to check-in information and further requests are prevented).
While Kandekar discloses the venue-operated device sends a device ID, which is generated for every check-in and identifies the user and first device, notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0024, 0047, 0049, 0067 and 0069), as discussed above, Kandekar does not explicitly disclose generating an identifier in response to the request, the identifier identifying an intended interaction between the user of the first device and the merchant4829-2589-6679 v.1 Page 8 that Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906mercmcomprises a transaction between the user and the merchant; sending interaction information to the second device, the interaction information including at least the identifier and personal information of the user of the first device; and determining whether the notification is acceptable based on one or more predefined rules that specify content restrictions or temporal restrictions on the notification.
In analogous art, Koplovitz discloses generating an identifier in response to the request, the identifier identifying an intended interaction between the user of the first device and the merchant4829-2589-6679 v.1 Page 8 that Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906mercmcomprises a transaction between the user and the merchant (see Koplovitz; paragraphs 0017, 0018, 0101 and 0110; Koplovitz discloses configuring an interaction such as a transaction between a person, i.e. “user”, using a mobile device, i.e. “first device”, and an enterprise, i.e. “merchant”, that involves a facilitator.  The interaction/transaction comprises at least one of a retail transaction, request of approval of a transaction, a notice of a transaction that was initiated, i.e. “request”, but not completed, etc.  The consumer generates the request for the transaction. The facilitator creates a token or unique identifier of the transaction when a session is opened or created for a consumer to be used in the facilitation of the subsequent activities for or with the consumer.  Therefore, the token/unique identifier identifies the type of the interaction in order to facilitate subsequent activities associated with the transaction); 
sending interaction information to the second device, the interaction information including at least the identifier and personal information of the user of the first device (see Koplovitz; paragraphs 0057, 0067, 0094, 0110 and Figure 3C; Koplovitz discloses the facilitator transmits data, i.e. “interaction information”, corresponding to the request of consumer to the enterprise.  Data includes information that identifies the person and precautions of handling such information.  Further, the data would include the unique identifier, which is created when the session is opened between the consumer and enterprise, in order for the response from the enterprise to be for the specific consumer);
determining whether the notification is acceptable based on one or more predefined rules that specify content restrictions or temporal restrictions on the notification (see Koplovitz; paragraphs 0062, 0066 and 0085; Koplovitz determining if the consumer/customer has elected to opt-in to having episodic/scheduled, i.e. “temporal restrictions”, as well as, receive reminders/notifications relating to products or services, i.e. “content restriction”) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “first entity”, “temporal restrictions” and “content restriction” alternatives).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of facilitating interaction between an enterprise and a user as taught by Koplovitz into the system of Kandekar in order to provide the benefit of enhancing the experience of a consumer and the efficacy of mobile communications with an enterprise (see Koplovitz; paragraph 0058).
While the combination of Kandekar and Koplovitz discloses a notification to be transmitted corresponding to a check-in and transaction, as well as, an identifier for the transaction, as discussed above, the combination of Kandekar and Koplovitz does not explicitly disclose receiving, from the second device, the identifier, merchant-specified contents of a notification with the first device as an intended recipient, and a merchant-specified time for sending the notification to the first device, wherein the merchant-specified time is received at least in part through a first input field of a user interface of the merchant, and wherein the merchant-specified contents of the notification is received at least in part through a second input field of the user interface; and sending, at the merchant-specified time on behalf of the second device and in response to a determination that the intended interaction comprises the transaction and that the notification is acceptable, the merchant-specified contents of the notification to an application that was installed on the first device prior to the request to interact with the second device.
In analogous art, Winters discloses receiving, from the second device, the identifier, merchant-specified contents of a notification with the first device as an intended recipient, and a merchant-specified time for sending the notification to the first device (see Winters; paragraphs 0047-0049 and 0051; Winter discloses receiving from the merchant/page administrator user input including selection of the action, e.g. time delivery method, and text including the terms of the deal. Further, the terms of the deal may include spending a minimum of $20, i.e. the amount spent, therefore, an interaction “identifier”.  The examiner notes that the applicant’s specification states the identifier as an interaction identifier; see applicant’s specification as filed; paragraph 0039), wherein the merchant-specified time is received at least in part through a first input field of a user interface of the merchant, and wherein the merchant-specified contents of the notification is received at least in part through a second input field of the user interface (see Winters; paragraphs 0033, 0034, 0047 and 0048; Winters discloses a template of deals may be generated by the social networking system that may be customizable by a merchant page administrator through a user interface of an application operating on a user device. The page administrator selects customizable actions, such as, selecting delivery methods including timing delays for messages/notification, i.e. “merchant-specified time” and may enter text that indicates the terms of the deal, i.e. “merchant-specified contents”. Since a template for the deals is presented to the administrator through a user interface then a “first input field” and a “second input field” are used for the administrator to select the timing delivery, as well as, enter the text that indicates the terms of the deal); and
sending, at the merchant-specified time on behalf of the second device and in response to a determination that the intended interaction comprises the transaction and that the notification is acceptable, the merchant-specified contents of the notification to an application that was installed on the first device prior to the request to interact with the second device (see Winters; paragraphs 0024, 0047-0049 and 0053; Winters discloses user device, i.e. “first device”, interacts with a social networking system, using a browser application or a native application programming interface that runs on the operating system, to receive the deal. After receiving the selection of the action, e.g. time delivery method, and text including the terms of the deal, from the merchant, i.e. “second device”, the action is performed directed at the user, i.e. provided by the social networking system). 
One of ordinary skill in the art would have been motivated to combine Kandekar, Koplovitz and Winters because they all disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of using social networking to facilitate interaction between a merchant and a user as taught by Winters into the combined system of Kandekar and Koplovitz in order to provide businesses the ability to leverage social networking systems (see Winters; paragraph 0004) to entice users communicating on a social networking service (Kandekar; paragraph 0016; and Koplovitz; paragraph 0041). 
Regarding claim 20, Kandekar, Koplovitz and Winters discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses wherein the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) beacon at a location of the merchant  (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
Regarding claims 21-23, Kandekar, Koplovitz and Winters discloses all the limitations of claims 1, 12 and 19, as discussed above, and further the combination of Kandekar, Koplovitz and Winters clearly discloses disclose wherein the notification comprises a sale offer (see Koplovitz; paragraphs 0052, 0067 and 0087; Koplovitz discloses notification of an offer), an offer for credit at the second entity, an advertisement (see Koplovitz; paragraphs 0062 and 0066; Koplovitz discloses notification of marketing messages and advertisements), a receipt (see Koplovitz; paragraphs 0081 and 0082; Koplovitz discloses a receipt displayed on the consumer device), or a notification that an order placed by the first entity is ready for pickup (see Koplovitz; paragraph 0065; Koplovitz discloses messaging to notify customers when products are available for pick-up) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “sale offer”, “advertisement”, “receipt”, and “notification…for pickup” alternatives).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of different types of notifications and reminders as taught by Koplovitz into the system of Kandekar in order to provide the benefit of enhancing the experience of a consumer and the efficacy of mobile communications with an enterprise (see Koplovitz; paragraph 0058).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Graylin et al. (U.S. 2010/0299212 A1) discloses a commerce offer application that presents offers from specific merchants.
Donlan et al. (U.S. 2014/0074574 A1) discloses adaptively responding to a user interaction with an offer.
Maxwell et al. (U.S. 10,217,092 B1) discloses a merchant to create one or more customized templates for the interactive digital receipts of particular customers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        11/03/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442